Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,347,875 (Columbus).
In Re claim 15 Columbus discloses a charging nozzle (30) configured to supply a charging fluid; and a first hydrophobic coating (Column 5, lines 54-60, surfactant) layer provided on a surface of the charging nozzle. Statements of intended use are accorded patentable weight only where they are reflected in the structure of the apparatus. In this case, the nozzle from Columbus could be used to connect to a receptacle in order to charge a liquid into said receptacle.
Claim(s) 18 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0332570 (Akutsu).
In Re claim 18 Akutsu discloses a receptacle (1) comprising a receptacle and a hydrophobic coating layer provided on at least one of an outer surface or an inner surface of the receptacle (abstract). Statements of intended use are accorded patentable weight only where they are reflected in the structure of the apparatus. In this case, the receptacle from Akutsu could be used to connect to a charging nozzle in order to receive a charging fluid.
Allowable Subject Matter
Claim1, 3-5, 8-14, 17, and 19-21 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753